DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-3, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwani et al. (WO 2016/074734) in view of Reijniers et al. (WO 2018/041359). 
Regarding claim 1, Helwani discloses a method for providing a binaural recording to a listener with a head applied in a hearing system (Page.14 lines 13-17: Helwani discusses how a system recorded at the right ear drum of the listener is presented to the left ear, and vice versa and preventing crosstalk is naturally achieved when presenting binaural signals using conventional headphones), whereas the binaural recording is listened to using a hearing device (Page.13 lines 5-10: Helwani discusses a recording device such as a dummy head or in-ear microphones) and the method comprising determining a head orientation of the listener (Page.10 lines 30-34 and Page.11 lines 8-9: Helwani discusses a system tracking users head position and orientation), determining a source direction of the provided binaural recording with respect to the head orientation (Page.10 lines 30-34 and fig.3: Helwani discusses how the virtual source determining unit comprises a head tracking unit, which tracks users head position and orientation), detecting a change of the head orientation to a new head orientation, and adapting the provided binaural recording considering the determined source direction of the binaural recording and the new head orientation (Page.23 lines 16-23 and Page.13 lines 5-10: Helwani discusses how a plurality of different audio sources with different content and location can be implemented into the binaural signal; and how the head rotation information can be used to adapt the binaural signals to changes of the orientation of the head of the listener).  
Helwani discloses the invention set forth above but does not specifically point out “the binaural recording consists of a left binaural ear signal intended for a left ear of the listener, and a right binaural ear signal intended for a right ear of the listener; and providing a binaural recording consisting of the left binaural ear signal and the right binaural ear signal to the hearing system” 
Reijniers however discloses a system wherein the binaural recording consists of a left binaural ear signal intended for a left ear of the listener, and a right binaural ear signal intended for a right ear of the listener (Page.4 lines 21-33, Page.44 lines 27-28 and Page.45 lines 1-10: Reijniers discusses a system capturing and/or recording and/or streaming the left and right audio signals from the microphones (also referred to as the binaural audio data), and the corresponding head orientations); and providing a binaural recording consisting of the left binaural ear signal and the right binaural ear signal to the hearing system (Page.32 lines 24-25, Page.35 lines 8-15 and Page.44 lines 27-28: Reijniers discusses how a system captured or recorded via the left and right in-ear microphones; and how a system capturing and/or recording and/or streaming the left and right audio signals from the microphones also referred to as the binaural audio data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Helwani, and modify a system wherein the binaural recording consists of a left binaural ear signal intended for a left ear of the listener, and a right binaural ear signal intended for a right ear of the listener; and providing a binaural recording consisting of the left binaural ear signal and the right binaural ear signal to the hearing system, as taught by Reijniers, thus allowing to estimate the source direction based on the captured left and right audio samples and the orientation information, as discussed by Reijniers    
Regarding claims 2 and 9, Helwani discloses a method for recording a binaural recording applied in a hearing system (Page.14 lines 13-17: Helwani discusses how a system recorded at the right ear drum of the listener is presented to the left ear, and vice versa and preventing crosstalk is naturally achieved when presenting binaural signals using conventional headphones), the method comprising: determining a head orientation of the recordist (Page.10 lines 30-34 and Page.11 lines 8-9: Helwani discusses a system tracking users head position and orientation), determining a source direction of the recorded binaural recording with respect to the head orientation (Page.10 lines 30-34), detecting a change of the head orientation to a new head orientation, and adapting the recorded binaural recording considering the determined source direction of the binaural recording and the detected new head orientation (Page.23 lines 16-23: Helwani discusses how a plurality of different audio sources with different content and location can be implemented into the binaural signal; and how the head rotation information can be used to adapt the binaural signals to changes of the orientation of the head of the listener) 
Helwani discloses the invention set forth above but does not specifically point out “whereas the binaural recording is recorded using a recording device carried on a head of a recordist, and whereas the binaural recording consists of a left binaural ear signal received by the recording device near and/or at a left ear of the recordist, and a right binaural ear signal received by the recording device near and/or at a right ear of the recordist; and recording the binaural recording consisting of the left binaural ear signal and the right binaural ear signal by the recording device”
Reijniers however discloses a system whereas the binaural recording is recorded using a recording device carried on a head of a recordist, and whereas the binaural recording consists of a left binaural ear signal received by the recording device near and/or at a left ear of the recordist, and a right binaural ear signal received by the recording device near and/or at a right ear of the recordist (Page.44 lines 27-28 and Page.45 lines 1-10: Reijniers discusses a system capturing and/or recording and/or streaming the left and right audio signals from the microphones (also referred to as the binaural audio data), and the corresponding head orientations); and recording the binaural recording consisting of the left binaural ear signal and the right binaural ear signal by the recording device (Page.32 lines 24-25, Page.35 lines 8-15 and Page.44 lines 27-28: Reijniers discusses how a system captured or recorded via the left and right in-ear microphones; and how a system capturing and/or recording and/or streaming the left and right audio signals from the microphones also referred to as the binaural audio data).
Considering claim 3, Helwani discloses the method according to claim 1, wherein the step of detecting a change of the head orientation to a new head orientation comprises detecting a rotational movement of the head (Page.22 lines 21-30 and Page.23 lines 16-23: Helwani discusses how the head rotation information can be used to adapt the binaural signals to changes of the orientation of the head of the listener). 
Considering claim 10, Helwani discloses a hearing system configured to perform the method according to claim 1, comprising a hearing device and/or recording device and a head motion tracking device configured to determine a head orientation and/or a change of the head orientation of the listener and/or recordist (Page.10 lines 30-34 and fig.3: Helwani discusses how the virtual source determining unit comprises a head tracking unit, which tracks users head position and orientation).
Considering claim 11, Helwani discloses the hearing system according to claim 10, wherein, the hearing device and/or recording device is configured to be worn by a listener (Page.13 lines 30-32: Headphones/earphones, i.e. the hearing device). 
Considering claim 13, Reijniers discloses a hearing system (fig.6) configured to perform the method according to claim 2, comprising a hearing device and/or recording device and a head motion tracking device configured to determine a head orientation and/or a change of the head orientation of the listener and/or recordist (Page.32 lines 24-25, Page.5 lines 14-20 and fig.15, 1504: Reijniers discusses how a system estimating an orientation of the orientation unit relative to the head; and how a system capturing and/or recording and/or streaming the left and right audio signals from the microphones also referred to as the binaural audio data).

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. Applicants argued the prior arts of the record (Helwani et al.) does not adapt a binaural recording, which consists of the left binaural ear signal and the right binaural ear signal, and fails to disclose a method that includes providing a binaural recording consisting of the left binaural ear signal and the right binaural ear signal to the hearing system and adapting the provided binaural recording considering determined source direction of the binaural recording and the new head orientation, as set forth in amended claim 1. Applicants also argued Helwani et al. also fails to disclose a method that includes recording the binaural recording consisting of the left binaural ear signal and the right binaural ear signal by the recording device and adapting the recorded binaural recording considering the determined source direction of the binaural recording and the detected new head orientation, as set forth in amended claim 2. 
Examiner respectfully disagrees. The prior arts of the record disclose how a system captured or recorded via the left and right in-ear microphones; and how a system capturing and/or recording and/or streaming the left and right audio signals from the microphones also referred to as the binaural audio data (Reijniers: Page.32 lines 24-25, Page.35 lines 8-15 and Page.44 lines 27-28)
Applicants argued, the Office Action also fails to explain why a POSITA at the time of the invention would have been motivated to modify Helwani et al. in view of Reijniers et al. in the manner proposed in the Office Action to arrive at the claimed invention. 
Examiner respectfully disagrees. Helwani discusses how the system generating a binaural and projecting it to a user location using a plurality of loudspeaker; and the binaural signal sources can be placed at ideal locations; and how the virtual source position determining unit is than adapted to determine the positions and directivities of the virtual left binaural signal source and the virtual right binaural signal source based upon the position and/or orientation of the users head, so that the virtual left binaural signal source is directed at the users left ear and the virtual right binaural signal source is directed at the users right ear  (Helwani: Page.1 lines 5-6 and Page.3 lines 1-5). Reijniers also discloses how at least one loudspeaker, based on left and right audio samples captured by in-ear microphones and based on orientation information originating from an orientation unit that is fixedly mounted to the head of the person (Reijniers: Page.4 lines 4-10). Thus, it would have been obvious to one of ordinary skill in the art to combine Helwani et al. and Reijniers et al. to estimate the source direction based on the captured left and right audio samples and the orientation information, as discussed by Reijniers

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             06/06/2022